Citation Nr: 0525233	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for residuals of brain 
damage.

2. Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from January 1955 to April 
1958.

The Board of Veterans' Appeals (Board) issued a decision on 
July 30, 1999 denying - as not well grounded - the claims 
for service connection for the conditions at issue.

In June 2000, the veteran submitted a petition to reopen 
these claims.  And in response, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
issued a decision in September 2000 determining that new and 
material evidence had not been submitted to reopen these 
claims.  Subsequently, because of the Veterans Claims 
Assistance Act (VCAA) eliminating the requirement of 
submitting well-grounded claims, the RO readjudicated these 
claims on the merits in December 2001.  The RO, however, 
continued to deny them.  See the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (a denial of a claim as not well-grounded, 
which became final during the period beginning on July 14, 
1999, and ending on the date of the enactment of VCAA, may be 
readjudicated on the merits upon motion of the claimant or 
the Secretary not later than two years after the date of the 
enactment of VCAA).

The veteran appealed the RO's December 2001 decision to the 
Board.  The Board remanded the case to the RO in October 2003 
for further development and consideration.  The RO since has 
completed the development requested, continued to deny the 
claims, and returned the case to the Board.




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the VCAA and obtained all available evidence 
and information necessary for an equitable disposition of his 
appeal.

2.  There is no competent evidence that the veteran sustained 
a brain injury in service or within one year of separation 
from service, or that he currently has any residuals of a 
brain injury related to service.

3.  There is no competent evidence that the veteran sustained 
a right shoulder injury in service or that he currently has 
any residuals of a right shoulder disability related to 
service.

4.  There is no competent evidence that the veteran sustained 
a right knee injury in service or that he currently has any 
residuals of a right knee disability related to service.


CONCLUSIONS OF LAW

1.  Brain damage was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A right shoulder disability was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A right knee disability was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b); 
38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As already alluded to, there was a significant change in the 
law with the enactment of the VCAA in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are set forth 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The VCAA and its implementing 
regulations eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  See, too, Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in September 2001, prior to the 
December 2001 rating decision being appealed.

Indeed, as mentioned, the RO issued that December 2001 
decision specifically in response to the VCAA since, among 
other things, it had eliminated the requirement of submitting 
well-grounded claims.  And the readjudication of the claims 
was on the full merits (i.e., on a de novo basis).

According to the VCAA, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004).  Although the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession pertaining to his 
claims, this is nonprejudicial.  The RO has consistently 
requested that he provide information pertaining to his 
claims.  There are no outstanding records to obtain.  When he 
has provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  He 
submitted private medical records as well as argument 
regarding why he is entitled to the benefits requested.  
Therefore, the net result is that he has been provided with 
every opportunity to submit evidence and argument in support 
of his claims.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, he clearly is not prejudiced because he is 
fully aware of what the evidence needs to show - even were 
the Board to assume his VCAA notice is inadequate.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-30 (2005) (if VA 
fails to inform the veteran regarding what information and 
evidence is necessary to substantiate the claim, VA must 
demonstrate there was clearly no prejudice to him based on 
any failure to give such notice).  

There is no evidence missing from the record that must be 
part of it for the veteran to prevail on the claims.  And for 
the reasons indicated, the content of the VCAA notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and 
Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  For 
these reasons, further VCAA notice is not required.



II.  Background

The veteran began serving on active duty in the military in 
January 1955.  His service medical records (SMRs) show that, 
during his military entrance examination, it was observed 
that he had a scar of his left upper tibia.  That was the 
only scar noted.  During his later military discharge 
examination in April 1958, his head, upper extremities, lower 
extremities and neurologic status were normal.  He had 
several small lower extremity scars, including a laceration 
scar on his right knee.  He did not have any significant 
interval history and a summary of defects included only 
dental findings, not considered disqualifying (NCD).  
He was discharged from the military later that month.  

The veteran was hospitalized at Philadelphia General Hospital 
in March and April 1963 with a two-week history of 
symptomatology diagnosed as paranoid-type schizophrenic 
reaction.  Objective physical examination was unremarkable.  
The final diagnosis was paranoid-type schizophrenic reaction.

During a VA examination in April 1966, the veteran complained 
of right shoulder pain.  His head and face were normal, as 
was his musculoskeletal system.  During a psychiatric 
examination, he complained of shoulder pain and the inability 
to grip anything tightly or heavy.  He was described as 
fairly developed and nourished.  He was not spontaneous, but 
he was coherent and relevant.  His orientation and memory 
were good.  The diagnosis was chronic, schizo-affective type 
schizophrenic reaction, in partial remission.

Also of record is a copy of a November 1967 statement by F. 
Jamison, M.D., indicating the veteran had been under 
treatment for acute anxiety reaction since February 1967.  He 
had been on Mellaril beginning in 1963.

On a VA examination in January 1968, the veteran's head, face 
and musculoskeletal system were normal.  After a psychiatric 
examination, the diagnosis was chronic, undifferentiated type 
schizophrenic reaction, in partial remission.

R. A. Levin, M.D., reported in March 1972 that the veteran 
had been seen for headaches in November 1971.  Acute 
sinusitis was shown.  He had not been seen since then.  His 
"present" condition was unknown.

In a claim for VA pension benefits filed in May 1977, the 
veteran reported having injured the back of his head in 1962.

On a VA examination in June 1977, the veteran gave a history 
that he had held laboring jobs until 1962, when a head injury 
forced him to quit.  He stated that a light hit him on the 
head.  He reportedly never lost consciousness after the head 
injury but lately had started to have headaches and poor 
memory.  He expressed multiple complaints, none of which was 
in regard to his right shoulder or knee.  Examination 
revealed that his head and face were normal.  Evaluation of 
the musculoskeletal system was negative for evidence of a 
pertinent defect, including diseases, injuries and scars.  
His nervous system was normal, too.  A psychiatric 
examination reflected his account that, when something struck 
the back of his head, he lost his mind.  He reportedly had 
gone to a hospital and was discharged after one day and told 
that he would be alright.  The relevant diagnoses were 
chronic undifferentiated type schizophrenia and habitual 
excessive drinking.

A Civil Mental Emergency Custody Order by the Appomattox 
General District Court in August 1993 indicates the veteran 
suffered from an organic brain disorder with hallucinations, 
verbal disruptions and violence at times.  He had been seen 
at the Appomattox Mental Health Clinic.  He was to be 
committed to a home for the aged.

In a June 1998 statement, a private physician reported that 
the veteran had been a client of a community services agency 
since 1993, and that past and/or present diagnoses were 
psychosis with delusions secondary to substance abuse (SA), 
bipolar disorder, alcohol dependence, and dementia secondary 
to alcohol.



The veteran contends that, while in the military, he suffered 
an attack of the brain with resulting damage to his head.  He 
says a light came out of the sky and pinched his brain.  He 
says the beam of light struck the right side of his head, 
above the temple.  Reportedly, this affected his shoulder and 
leg and he fell down.  He says he had no outside damage.  His 
right shoulder reportedly started to hurt from the treatment 
he was receiving.  This all occurred in the summer of 1957.  
He states that he was hospitalized for 2 months following the 
injury and treated by a base doctor.  He believes the doctor 
treated him for 2 weeks with pills that calmed him enough to 
return to work and his brain stopped "acting that way."  He 
describes a recurrence of the same problems in 1958.  He 
reportedly was in the hospital for two months and was given 
the diagnosis of flu.  In 1962, he suffered brain problems 
again, which he described as seeing a light like a flash come 
down, spots opened up on his head and inside his brain, and 
he was hospitalized again.  He testified that his knee and 
right arm were in such a condition that he could not work.  
He reportedly could not use his right arm.  He indicated that 
he had no service medical records as he had lost them. 

III.  Governing Laws, Regulations and Legal Analysis

To establish service connection the facts must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Also, 
certain chronic diseases, including brain injuries, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  This presumption, however, is rebuttable by 
probative evidence to the contrary  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Stated somewhat differently, to establish service connection, 
there must be:  (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
veteran.  38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102.

The service medical records on file do not reflect any injury 
to the veteran's head, right knee, or right shoulder - 
despite his allegations to the contrary.  The separation 
examination report shows no head/brain or right shoulder 
disability at that time.  The separation examination report 
does mention a small right knee scar that was not noted 
during the military entrance examination.  But even still, 
there was no finding of a knee disorder, per se.  The 
veteran's military service ended in April 1958.  There is no 
evidence of a psychosis to a compensable degree, including 
paranoid schizophrenia, within the one-year presumptive 
period following service.

There also was no pertinent finding during treatment at the 
Philadelphia General Hospital in March and April 1963.  There 
was no head, brain or right knee abnormality revealed during 
the VA examination in April 1966, although the veteran 
complained of right shoulder problems.  Similarly, the 
January 1968 and June 1977 VA examinations did not reveal any 
pertinent abnormality, including any right knee scar.

The headaches for which Dr. Levin treated the veteran in 
March 1972 were symptomatic of sinusitis, not any brain 
abnormality or trauma.  The first history of brain trauma was 
reported on the VA examination in June 1977, and dated from 
1962, so about 4 years following the conclusion of the 
veteran's military service (which ended in 1958).  Even then, 
however, there was no medical evidence of any brain 
injury/damage during that examination.  The memory problems 
and psychomotor retardation on that examination were not 
linked to any injury of the brain the veteran may have 
sustained in service.  He had been diagnosed with 
schizophrenia for years, but this disorder (a psychosis) is 
not at issue in this appeal and, as mentioned, is not first 
shown until several years after service.  He related no 
musculoskeletal problems at that time.

The earliest medical evidence of an organic brain disorder 
comes in the way of the August 1993 custody order by a 
district court.  But there is no competent evidence or 
opinion associating any organic brain disorder to any trauma 
or other incident of service.  To the extent the dementia 
noted in the June 1998 private medical statement may be an 
organic disorder, it was reported to be secondary to 
chronic abuse of alcohol, not head trauma.

The veteran has alleged that he sustained brain damage for 
the first time during service when a light was directed at 
his brain and pinched it, and also injured his right shoulder 
and right knee.  He described recurrences of this phenomenon 
thereafter.  Nevertheless, there is no supporting medical 
evidence that he ever sustained brain damage in this fashion.  
He is not shown to be qualified to express a competent 
opinion on the diagnosis or etiology of any disability at 
issue; thus, his opinion as to the nature and/or etiology of 
any brain, right shoulder, or right knee disability does not 
constitute medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Additionally, his statements need 
not be accepted to the extent they are inherently incredible.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

Some of the veteran's testimony is inherently incredible.  In 
any event, no organic brain damage has been linked by 
competent evidence to any disease or injury in service.  
Without medical evidence of such a nexus, service connection 
is not warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Similarly, there is no medical evidence of any current right 
shoulder and/or right knee disability related to service.  
The veteran has been rather vague about the origin of these 
disabilities and has indicated no medical treatment for them.  
There was no objective disability found in April 1966 with 
respect to his right shoulder complaints.  In the absence of 
medical evidence of current disability related to his 
military service, service connection is not warranted.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

The claim for service connection for residuals of brain 
damage is denied.

The claim for service connection for a right shoulder 
disability is denied.

The claim for service connection for a right knee disability 
is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


